Exhibit 5.1 Steven M. Przesmicki +1 przes@cooley.com November 9, 2016 Arena Pharmaceuticals, Inc. 6154 Nancy Ridge Drive San Diego, California 92121 Ladies and Gentlemen: You have requested our opinion, as counsel to Arena Pharmaceuticals, Inc., a Delaware corporation (the “Company”), with respect to certain matters in connection with the filing of a Registration Statement on Form S-8 (the “Registration Statement”) with the Securities and Exchange Commission covering the offering of up to 800,000 shares of the Company’s Common Stock, $0.0001 par value (the “Shares”), issuable pursuant to the Company’s 2013 Long-Term Incentive Plan, as amended (the “Plan”). In connection with this opinion, we have examined and relied upon the Registration Statement and related prospectus, the Company’s Fifth Amended and Restated Certificate of Incorporation, as amended, its Amended and Restated Bylaws, the Plan and the originals or copies certified to our satisfaction of such records, documents, certificates, memoranda and other instruments as in our judgment are necessary or appropriate to enable us to render the opinion expressed below. We have assumed the genuineness and authenticity of all documents submitted to us as originals and the conformity to originals of all documents submitted to us as copies thereof. Our opinion herein is expressed only with respect to the General Corporation Law of the State of Delaware.
